ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On March 28, 2000, the respondent was charged with Possession of a Controlled Substance, to wit: methamphetamine, in violation of IC 35-48-4-7 and Possession of Marijuana in an amount greater than 30 grams, in violation of IC 35—18-4-11, both as class D felonies. On December 21, 2001, the respondent pled guilty to Possession of Marijuana, a class D felony, with the plea agreement that he would be sentenced as a misdemeanant and the possession of methamphetamine would be dismissed. The trial court sentenced the respondent to one-year imprisonment, suspended except for thirty days to be served with no time reduced for good behavior or good time credit.
On March 28, 2002, this Court suspended the respondent pendente lite, which suspension remains in force at this time.
Violations: The respondent violated Ind. Professional Conduct Rule 8.4(b), which *436prohibits an attorney from committing a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer in other respects.
Discipline: Twelve-month suspension from the practice of law without automatic reinstatement. The respondent to receive credit for pendente lite suspensions ordered March 28, 2002 and June 26, 2002.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.